Appeal from order entered June 30, 1920, dismissed, without costs. The order of July 27, 1920, resettling the original order, is modified so as to provide for the denial of the motions made by the appellants, all other provisions and directions therein being stricken therefrom; and as so modified, the order is affirmed, without costs of this appeal. The moving papers do not justify this further relief or adjudication as to priorities between devisees, legatees and creditors of the deceased who are not before the court on the motion and many of whom are not parties to the action. Jenks, P. J., Mills, Rich, Putnam and Kelly, JJ., concur.